IN THE SUPREME COURT OF PENNSYLVANIA
                           WESTERN DISTRICT


JAMES A. PALUCH, JR., PAUL F.            : No. 52 WM 2017
KATONKA,                                 :
                                         :
                 Petitioners             :
                                         :
                                         :
           v.                            :
                                         :
                                         :
PA DEPT. OF CORRECTIONS; BUREAU          :
OF TREATMENT SERVICES; ULLI              :
KLEMM (DIRECTOR OF RELIGIOUS             :
SERVICES) AND, NANCY A. GIROUX;          :
VALARIE KUSIAK; RALPH DECECCO,           :
                                         :
                 Respondents             :


                                    ORDER



PER CURIAM

     AND NOW, this 18th day of September, 2017, the Petition for Leave to Appeal

Nunc Pro Tunc is DENIED.